Citation Nr: 1126485	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the severance of service connection for post-operative residuals of gun-shot wounds to the abdomen with muscle injury and scars was proper.

2.  Whether the severance of service connection for scars, residuals of below the knee and above the knee gun-shot wounds, right leg popliteal area, was proper.

3.  Whether the severance of service connection for paralysis of the bladder with voiding dysfunction as residual of post-operative abdominal gun-shot wound was proper.

4.  Whether the severance of service connection for scar, residual of gun-shot wound to right upper forearm, with muscle injury and sensory loss, was proper.

5.  Whether the severance of service connection for adhesions as post-operative residuals of gun-shot wound to the abdomen was proper.

6.  Whether the severance of service connection for residuals of gun-shot wound, left calf, with muscle injury, left foot drop and scar, was proper.

7.  Whether the severance of service connection for post-operative residuals of gun-shot wound to the abdomen, with fecal incontinence, was proper.

8.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

9.  Whether the severance of basic eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 was proper.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which proposed to sever service connection for the disabilities listed on the title pages of this decision.  A May 2008 rating decision severed service connection for the disabilities.  An April 3, 2009, rating decision by the Wichita, Kansas, RO found that the severance of service connection for the disabilities, and the severance of the ancillary eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35, were clearly and unmistakably erroneous.  It noted that the Veteran had requested a personal hearing but one had been scheduled or conducted.  The decision reinstated service connection for the service-connected disabilities, and eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35, pending a personal hearing and review of offered testimony.  The Veteran failed to report for a hearing scheduled in April 2009.  An April 21, 2009, rating decision severed service connection for the disabilities and the ancillary benefit of eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35, effective July 1, 2009.  

March 2009 correspondence and a July 2009 VA Form 646 from the Veteran's service organization constitute a claim for service connection for each of the disabilities listed on the title pages of this decision, based on the theory that if the Veteran had shot himself while on active duty, he did so due to mental instability.  

Thus, the issues of service connection for each of the disabilities listed on the title pages of this decision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  At the time an April 2009 rating decision severed service connection for post-operative residuals of gun-shot wounds to the abdomen with muscle injury and scars; scars, residuals of below the knee and above the knee gun-shot wounds, right leg popliteal area; for paralysis of the bladder with voiding dysfunction as residual of post-operative abdominal gun-shot wound; scar, residual of gun-shot wound to right upper forearm, with muscle injury and sensory loss; adhesions as post-operative residuals of gun-shot wound to the abdomen; residuals of gun-shot wound, left calf, with muscle injury, left foot drop and scar; post-operative residuals of gun-shot wound to the abdomen, with fecal incontinence; and PTSD, service connection for each disability had been in effect for more than 10 years.

2.  The Veteran made intentional misrepresentations of fact for the purpose of obtaining or retaining VA benefits with knowledge that the misrepresentations might result in the erroneous award or retention of such benefits.

3.  As of July 1, 2009, the Veteran no longer met the criteria for basic eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


CONCLUSIONS OF LAW

1.  The grants of service connection for post-operative residuals of gun-shot wounds to the abdomen with muscle injury and scars; scars, residuals of below the knee and above the knee gun-shot wounds, right leg popliteal area; for paralysis of the bladder with voiding dysfunction as residual of post-operative abdominal gun-shot wound; scar, residual of gun-shot wound to right upper forearm, with muscle injury and sensory loss; adhesions as post-operative residuals of gun-shot wound to the abdomen; residuals of gun-shot wound, left calf, with muscle injury, left foot drop and scar; post-operative residuals of gun-shot wound to the abdomen, with fecal incontinence; and PTSD were based on fraud on the part of the appellant.  38 U.S.C.A. §38 U.S.C.A. §§ 501, 1159 (West 2002); 38 C.F.R. §§ 3.1(a)(2), 3.957 (2010).

2.  The criteria for severance of service connection for post-operative residuals of gun-shot wounds to the abdomen with muscle injury and scars; scars, residuals of below the knee and above the knee gun-shot wounds, right leg popliteal area; for paralysis of the bladder with voiding dysfunction as residual of post-operative abdominal gun-shot wound; scar, residual of gun-shot wound to right upper forearm, with muscle injury and sensory loss; adhesions as post-operative residuals of gun-shot wound to the abdomen; residuals of gun-shot wound, left calf, with muscle injury, left foot drop and scar; post-operative residuals of gun-shot wound to the abdomen, with fecal incontinence; and PTSD are met.  38 U.S.C.A. §§ 501, 5112(b)(9), 1159 (West 2002); 38 C.F.R. §§ 3.1, 3.957 (2010).

3.  The criteria for severance of basic eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 are met.  38 U.S.C.A. §§ 501, 5112(b)(9), 1159 (West 2002); 38 C.F.R. §§ 3.1, 3.957 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Inasmuch, however, as the propriety of the severance of service connection in this case involves a determination as to clear and unmistakable error (CUE), a discussion of VA's duties to notify and assist is not required.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).  Moreover, as will be discussed below, the due procedural requirements of 38 C.F.R. § 3.103(b) have been met.

Notwithstanding the above, the Board finds that all pertinent evidence is in the claims file.  The claims file contains the Veteran's service treatment records, post-service VA medical records, and reports from the Army and VA Criminal Investigations Divisions (CIDs).  The Board finds that the evidence of record is more than adequate to adjudicate the Veteran's appeal.  More importantly, the Veteran has not indicated the existence of any other evidence that is relevant to his appeal.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).  He failed to report for an April 2009 hearing.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Legal Analysis 

Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

Service connection for any disability or death granted or continued under title 38 U.S.C., which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the Department of Veterans Affairs finding of service connection to the effective date of the rating decision severing service connection, after compliance with § 3.105(d). The protection afforded in this section extends to claims for dependency and indemnity compensation or death compensation.  38 C.F.R. § 3.957 (2010).

Fraud is defined in VA regulations as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  See 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.1 (a)(2) (2010).

Typically, in cases of severance of service connection, the Board is first required to determine whether the protection of the rating can be overcome.  Assuming that the rating is no longer protected, the Board then must look at the propriety of the severance itself.  Generally, in cases of severance of service connection, the provisions of 38 C.F.R. § 3.105 apply.  However, as will be explained below in greater detail, the Board need not address the provisions of 38 C.F.R. § 3.105, as the Veteran committed fraud when applying for VA disability benefits.

The Board will first address whether the Veteran's service-connected disabilities are protected.  38 C.F.R. § 3.957 provides for protection of ratings that have been in effect for 10 or more years.  In this case, service connection for the pertinent disabilities was granted effective from as early as 1972, and no later than 1999.  The 10-year period is computed from the effective date of service connection to the effective date of the rating decision severing service connection.  Thus, in this case the Veteran received disability benefits for each of the pertinent disabilities for a period in excess of 10 years.  Therefore, service connection has been in effect for 10 or more years, and the protection afforded under 38 C.F.R. § 3.957 applies to the Veteran.  In this regard, the Board also observes that the Veteran had been in receipt of Dependents' Educational Assistance under 38 U.S.C. Chapter 35 since April 1995.  

As set forth above, under 38 C.F.R. § 3.957, where service connection has been in effect for 10 or more years, it will not be severed except upon a showing that the original grant was based on fraud, or where it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  In this case, the Board must determine whether the original grant of service connection for the disabilities listed on the title pages of this decision were based on fraud.

In determining whether the initial grants of service connection were based on fraud, the Board is guided by 38 C.F.R. § 3.1, which defines fraud for purposes of 38 U.S.C.A. § 1159 and its implementing regulations (38 C.F.R. § 3.957) as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.

The Board notes that 38 C.F.R. § 3.901 also provides a definition of fraud for purposes of forfeiture of VA benefits.  Those forfeiture provisions are not applicable in this case, however, because the Veteran was "residing or domiciled in a State" at the time of the commission of the allegedly fraudulent act.  See 38 C.F.R. § 3.901(d) (2010).  (The Board observes in passing that the "not residing or domiciled in a State" language found in 38 C.F.R. § 3.901(d) appears to be directed chiefly at claims arising out of the Philippines.  Cf. Trilles v. West, 13 Vet. App. 314 (2000); see also the specific exceptions for Philippine cases found in 38 C.F.R. § 3.905.)

While the wording of the definition in 38 C.F.R. § 3.901 is not identical to that of 38 C.F.R. § 3.1, it is quite similar, essentially defining fraud as an act committed when a person "knowingly makes[...]a false[...]statement[...]concerning any claim for benefits under any of the laws administered by[VA](except law relating to insurance benefits)."  While the RO apparently applied 38 C.F.R. § 3.901, the Board believes that 38 C.F.R. § 3.1 is in fact the more appropriate definition.  While 38 C.F.R. § 3.957 does not specifically refer to any definition of fraud, 38 C.F.R. § 3.1 does refer to 38 U.S.C. § 1159, the statute that provides the authority for 38 C.F.R. § 3.957.

The Board believes that there is no prejudice to the Veteran in its application of 38 C.F.R. § 3.1, as the requirements for establishing fraud are actually more rigorous under 38 C.F.R. § 3.1 than under 38 C.F.R. § 3.901, involving as they do findings as to the Veteran's intent and knowledge.  Accordingly, the Board will apply the definition of fraud provided under 38 C.F.R. § 3.1.  Further, the Board sees no need to remand the case for re-adjudication by the RO, because the RO accorded this claim more consideration than was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board additionally notes that the wording of 38 C.F.R. § 3.1 makes it clear that the Board may look not only at statements the Veteran made in conjunction with his service connection claims, but also at later statements made in an effort to retain those benefits ("for the purpose of obtaining or retaining VA benefits").  Accordingly, the Board has reviewed all of the Veteran's statements made both in conjunction with his original claim and in conjunction with the RO's actions to sever service connection.

In this case, the evidence shows that service connection for each of the disabilities listed on the title pages of this decision, and eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35, were based on June 1970 gun-shot wounds.  On his original October 1973 claim for service connection, the Veteran stated that he was wounded in the stomach, right knee and left knee while with 5th Special Forces.  For many years, the Veteran continued to allege that he was wounded during combat while serving with Special Forces.  As recently as in a February 1999 email to a veterans' advocate that he also submitted to VA, the Veteran asserted that he was attached to "a joint-service unconventional warfare task force engaged in highly classified operations throughout Southeast Asia."  He stated that while on reconnaissance in 1970, he was caught in the crossfire of two AK47s and shot 13 times.  

The Veteran was the subject of a July 1970 Army CID investigation.  The corresponding Report of Investigation summarizes that while on base on June 24, 1970, the Veteran shot himself with an M16A1 rifle in the abdomen, right forearm and both legs.  The Investigator's Conclusion was that the Veteran, for the purpose of avoiding service as an enlisted person, intentionally injured himself by shooting himself with an M16A1 rifle.  The July 1970 report was not in the claims file at the time of any of the rating decisions granting service connection for the disabilities on the title pages of this decision.  

A December 2007 Comprehensive Report of Investigation by VA CID provides that the Veteran served in Vietnam as a Stock Control and Accounting Specialist.  The report notes that the Veteran's 1973 application for VA benefits stated that he was wounded while assigned to the 5th Special Forces, which was a material misstatement.  The report notes that in a 1979 request for an increase in compensation, the Veteran stated that he had been hit by machine gun and carbine fire.  The report observes that in March 2000, the Veteran's claim for PTSD was approved retroactive to 1995.  The report notes that the U.S. Army CID had investigated the facts surrounding the Veteran's wounds and concluded that he intentionally shot himself.  The report provides that the VA Office of the Inspector General had interviewed the Veteran, and he was unable to provide any support for his claim and could not explain the inconsistencies between his official record and the information he supplied to VA in support of his claim for benefits.  Specifically, a Recovery Audit Contractor had interviewed the Veteran, asking him simple and direct questions regarding how he became wounded.  The Veteran supplied false and contradictory responses, and was unable to explain how he was wounded, or why there were different accounts in his VA file.  The Veteran denied shooting himself and indicated that he did not know how he was shot.  

The Board recognizes that the Veteran has submitted a March 2009 statement from a VA psychologist stating that he had been asked by PVA to do a consultation on the Veteran's case.  The VA psychologist states that he had been given the (apparently Army) CID reports.  He notes that the Veteran's conversation with a nurse while going to a hospital to be treated for his gun-shot wounds indicated that something was going on emotionally with him which was unclear.  

The Board finds that the VA psychologist's statement is not relevant to a determination of whether the Veteran's service connection awards were properly severed.  The psychologist's statement addresses the Veteran's mental state at the time of his June 1970 self-inflicted gun-shot wounds.  It is not relevant to the issue of whether the Veteran committed fraud by consistently informing VA that in June 1970 he was shot during combat while serving with Special Forces.  

In light of the above, the overwhelming body of evidence shows that the Veteran fraudulently submitted claims for service connection for the disabilities listed on the title pages of this decision.  The Veteran's false statements and misrepresentations of fact regarding his June 1970 self-inflicted gun-shot wounds were intentional and done for the purpose of obtaining and retaining VA benefits.  There is no question that the Veteran had knowledge that his false statements might result in the erroneous award or retention of benefits.  Such misrepresentation of fact and/or intentional failure to disclose pertinent facts, whether for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose might result in the erroneous award or retention of such benefits, constitutes fraud for the purposes of 38 C.F.R. § 3.1 (a)(2).  Accordingly, the Board finds that the original grants of service connection for each of the disabilities listed on the title pages of this decision were based on fraud on the part of the Veteran.  

In summary, for the reasons stated above, the Board finds that the original grants of service connection for the disabilities listed on the title pages of this decision were based on fraud on the part of the Veteran.  He presented to VA manifestly false statements which were the bases for the grants of service connection.  The protection for the Veteran's ratings is removed, and in turn, the Veteran's severances for service connection are proper due to the finding of fraud.

As mentioned above, in cases involving severance of service connection, once the limitations contained in § 3.957 have been addressed, 38 C.F.R. § 3.105(d) provides that service connection can be severed only where evidence establishes that the grant of service connection is clearly and unmistakably erroneous.  However, as the Board has determined that the Veteran committed fraud in applying for VA disability benefits, the provisions of 38 C.F.R. § 3.105 need not be discussed.  As held by the U.S. Court of Appeals for Veterans Claims ("Court"), the provisions of 38 C.F.R. § 3.105 do not apply in cases of fraud.  Roberts v. Shinseki, 23 Vet. App. 416, 424-5 (2010).  Thus, the Board need not determine whether the original grants of service connection were based on CUE.  As discussed in detail above, the evidence of record shows that the Veteran fraudulently applied for VA disability benefits.  Therefore, the Veteran's disability benefits have been properly severed.

The Board observes that 38 C.F.R. § 3.105 also provides procedural requirements for severance of service connection.  Again, as noted above, the Court has held that such procedures are not applicable in cases of fraud.  Roberts, supra.  Therefore, any deficiencies in procedure as defined by 38 C.F.R. § 3.105 need not be addressed in this case.  Nevertheless, the Court also found in Roberts, supra, that the due process procedures applicable in cases of fraud are set forth in 38 C.F.R. § 3.103.  Specifically, the regulation provides that the claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation, and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  38 C.F.R. § 3.103(b)(1).

In this case, the Board notes that the due process requirements set forth under 38 C.F.R. § 3.103(b) were satisfied.  On March 14, 2008, the RO sent the Veteran a copy of the January 2008 proposal to sever service connection for each of the disabilities listed on the title pages of this decision.  The notice informed him that he had 60 days in which to respond and present additional evidence.  Service connection was severed by the May 14, 2008, rating decision.  The April 2009 rating decision found that the severance of service connection for the disabilities, and the severance of Dependents' Educational Assistance under 38 U.S.C. Chapter 35, were clearly and unmistakably erroneous since the Veteran had not been afforded his requested hearing.  The decision reinstated service connection for the service-connected disabilities and Dependents' Educational Assistance under 38 U.S.C. Chapter 35, pending the personal hearing and a review of the offered testimony.  The Veteran failed to report for a hearing scheduled in April 2009.  The April 21, 2009, rating decision severed service connection for the disabilities and the ancillary benefit of eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  

The foregoing procedural history documents that the Veteran was afforded more than 60 days in which to respond and present additional evidence.  Thus, in terminating the benefits, the RO afforded the Veteran all due process to which he is entitled pursuant to 38 C.F.R. § 3.103.

In summary, the Board finds that the original grant of service connection for the disabilities listed on the title pages, and the ancillary benefit of eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35, were founded on fraud on the part of the Veteran, removing him from the protection of 38 C.F.R. § 3.957.  In turn, by finding that the Veteran engaged in fraud in obtaining disability benefits, service connection for the disabilities listed on the title pages and Dependents' Educational Assistance under 38 U.S.C. Chapter 35 were properly severed.  The benefits sought on appeal are accordingly denied.

	(CONTINUED ON NEXT PAGE)





























ORDER

The severance of service connection for post-operative residuals of gun-shot wounds to the abdomen with muscle injury and scars was proper.

The severance of service connection for scars, residuals of below the knee and above the knee gun-shot wounds, right leg popliteal area, was proper.

The severance of service connection for paralysis of the bladder with voiding dysfunction as residual of post-operative abdominal gun-shot wound was proper.

The severance of service connection for scar, residual of gun-shot wound to right upper forearm, with muscle injury and sensory loss, was proper.

The severance of service connection for adhesions as post-operative residuals of gun-shot wound to the abdomen was proper.

The severance of service connection for residuals of gun-shot wound, left calf, with muscle injury, left foot drop and scar, was proper.

The severance of service connection for post-operative residuals of gun-shot wound to the abdomen, with fecal incontinence, was proper.

The severance of service connection for PTSD was proper.

The severance of basic eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 was proper.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


